Title: [January 1759]
From: Adams, John
To: 



      Wednesday January 1759.
      
      
       Drank Tea at Coll. Quincies. Spent the Evening there, and the next morning. In the afternoon, rode out to German Town.
       Hannah Quincy or O. Suppose you was in your Study, engaged in the Investigation of some Point of Law, or Philosophy, and your Wife should interrupt you accidentally and break the Thread of your Thoughts, so that you never could recover it?
       Ego. No man, but a crooked Richard, would blame his Wife, for such an accidental Interruption. And No Woman, but a Xantippe, would insist upon her Husbands Company, after he had given her his Reasons for desiring to be alone.
       O. Should you like to spend your Evenings, at Home in reading and conversing with your Wife, rather than to spend them abroad in Taverns or with other Company?
       Ego. Should prefer the Company of an agreable Wife, to any other Company for the most Part, not always. I should not like to be imprisoned at home.
       O. Suppose you had been abroad, and came home fatigued and perplexed, with Business, or came out of your Study, wearied and perplexed with Study, and your Wife should meet you with an unpleasant, or an inattentive face, how should you feel?
       I would flee my Country, or she should.
       O. How shall a Pair avoid falling into Passion or out of humour, upon some Occasions, and treating each other unkindly.
       Ego. By resolving against it. Forbid angry words &c.? Every Person knows that all are liable to mistakes, and Errors, and if the Husband finds his Wife in one he should  reasonably and convince her of it, instead of being angry, and so on the Contrary. But if it happens, that both get out of humour and an angry dispute ensues, yet both will be sorry when their anger subsides, and mutually forgive and ask forgiveness, and love each other the better for it, for the future.
       O. thinks more than most of her Sex. She is always thinking or Reading. She sitts and looks steadily, one way, very often, several minutes together in thought. E. looks pert, sprightly, gay, but thinks and reads much less than O.
        expos’d himself to Ridicule, by affectation, by Pretensions to Strength of mind and Resolution, to depth and Penetration. Pretensions to Wisdom and Virtue, superiour to all the World, will not be supported by Words only. If I tell a man I am wiser and better than he or any other man, he will either despize, or hate, or pity me, or perhaps all 3.—I have not conversed enough with the World, to behave rightly. I talk to Paine about Greek, that makes him laugh. I talk to Sam Quincy about Resolution, and being a great Man, and study and improving Time, which makes him laugh. I talk to Ned, about the Folly of affecting to be a Heretick, which makes him mad. I talk to Hannah and Easther about the folly of Love, about despizing it, about being above it, pretend to be insensible of tender Passions, which makes them laugh. I talk to Mr. Wibirt about the Decline of Learning, tell him, I know no young fellow who promises to make a figure, cast Sneers on Dr. Marsh for not knowing the Value of old Greek and Roman Authors, ask “when will a Genius rise, that will shave his Beard, or let it grow rather and sink himself in a Cell, in order to make a figure.” I talk to Parson Smith about despizing gay Dress, grand Buildings, great Estates, fame, &c. and being contented with what will satisfy the real Wants of Nature.
       All This is Affectation and Ostentation. ’Tis Affectation of Learning, and Virtue and Wisdom, which I have not, and it is a weak fondness to shew all that I have, and to be thot to have more than I have.
       Besides this I have insensibly fallen into a Habit of affecting Wit and Humour, of Shrugging my Shoulders, and moving and distorting the Muscles of my face. My Motions are stiff and uneasy, ungraceful, and my attention is unsteady and irregular.
       These are Reflections on myself that I make. They are faults, Defects, Fopperies and follies, and Disadvantages. Can I mend these faults and supply these Defects?
       O. makes Observations on Actions, Characters, Events, in Popes Homer, Milton, Popes Poems, any Plays, Romances &c. that she reads and asks Questions about them in Company. What do you think of Helen? What do you think of Hector &c. What Character do you like best? Did you wish the Plot had not been discovered in Venice preserved? These are Questions that prove a thinking Mind. E. asks none such.
       Thus in a Wild Campaign, a dissipating Party of Pleasure, observations and Improvement may be made. Some Foppery, and folly and Vice, may be discerned in ones self, and Motives, and Methods may be collected to subdue it. Some Virtue, or agreable Quality may be observed in ones self and improved and cherished, or in another and transplanted into ones self.
       O. Tho O. knows and can practice the Art of pleasing, yet she fails, sometimes. She lets us see a face of Ridicule, and Spying, sometimes, inadvertently, tho she looks familiarly, and pleasantly for the most part. She is apparently frank, but really reserved, seemingly pleased, and almost charmed, when she is really laughing with Contempt. Her face and Hart have no Correspondence.
       
       Hannah checks Parson Wibirt with Irony.—It was very sawcy to disturb you, very sawcy Im sure &c.
       I am very thankful for these Checks. Good Treatment makes me think I am admired, beloved, and my own Vanity will be indulged in me. So I dismiss my Gard and grow weak, silly, vain, conceited, ostentatious. But a Check, a frown, a sneer, a Sarcasm rouses my Spirits, makes me more careful and considerate. It may in short be made a Question, whether good Treatment or bad is the best for me, i.e. wether Smiles, kind Words, respectful Actions, dont betray me into Weaknesses and Littlenesses, that frowns, Satirical Speeches and contemptuous Behaviour, make me avoid.
       Mr. Wibirt has not an unsuspicious openness of face. You may see in his face, a silly Pain when he hears the Girls, a whispering, and snickering.
       Is Mrs. Palmer so infinitely sensible of such soft, tender scenes and actions, or, does she affect to appear so? Or is it partly affected and partly real?
       Popularity, next to Virtue and Wisdom, ought to be aimed at. For it is the Dictate of Wisdom, and is necessary to the practice of Virtue in most.
       Yesterday, went down to defend an Action for an old Horse vs. Samll. Spear. This was undertaking the relief of distressed Poverty, the Defence of Innocence and Justice, vs. Oppression, and Injustice. Capt. Thayer and Major Crosby too had told the Plaintiff that he could not maintain his Action, and advised him to drop it or agree it. And Thayer spoke out, “I would have these Parties agree.” I did not clearly understand the Case, had no Time to prepare to fix in my mind beforehand the Steps that I should take. And Capt. Hollis, Major Miller, and Captn. Thayer, were all 3 very active, and busy and interested themselves in the suit. It was a scene of absolute Confusion. Major Crosby persuading an Agreement, the Parties raging and scolding, I arguing and the 3 Voluntiers proposing each one his Project. And all the Spectators smiling, whispering &c. My Attention was dissipated. I committed oversights, omissions, inexpert Management. I should have adhered to the Relation my Client gave me, and be­lieved nothing that came from the other side, without Proof. I should have insisted upon the Entry, and opposed any Motion for an Adjournment till next Week or Continuance till next Hour, to send for Witnesses. For Madam Q. could not swear any Thing, that can support this Action. Should have offered to admit all she could say. If I had strictly pursued the story, that my Client told me, I should have demanded an Entry of the Action, or else a Dismission of the Defendant with Costs. It was equally idle and tame lame to continue the Action, to send for a Witness, and to submit it to referees. For the Witness if sent for could not support the Action, and to submit the original Debt to Referees, was to submit nothing. For by the original Agreement, nothing was due. Agreement was to take the Horse and keep him, and if he lived till April, to pay 2 dollars for him, but if he died before, to pay nothing. Now he actually died in February, and therefore nothing by Contract was to be paid. The Keeping of so old an Horse was more than the service he could do, was worth. The Hay he eat would have hired more riding and drawing than that Horse did thro that Winter.
       If Spear had applied to such as know, he would not have brot that Writ. But Deputy Sheriffs, petit Justices, and pettifogging Meddlers, like Faxon, Niles, Hollis, attempt to draw Writts, and draw them wrong oftener than they do right.
       The Declaration was an Indebitatus Assumpsit with an Account annexed, for a Horse, sold and delivered. He could have proved, by Spears Confession, that he had the Horse, but could not prove the Sale or Delivery of the Horse, nor could he prove any Price agreed on by the Parties. Far from producing Proof of any express Price agreed on by the Parties at the sale and Delivery, he cant prove the Sale and delivery itself. Now to maintain an Action on an Indeb. Ass. the Plaintiff must aver in his Declaration, and prove at the Trial, a certain, express Price, agreed on by the Parties, or else a customary Price. Tis true there is this Exception to the general Rule, that Merchants and Tradesmen, who keep running Accounts open with their Customers, and deal out their Commodities and Manufactures in small Parcells, shall be allowed to produce their Account Books in Evidence, and if they will swear that they made the Entries of the several Articles att the times they were delivered, and that they charged the Price for them, that was at that time customary, they shall be allowed to recover. But is this Case like that. Will Mr. Spear swear that he entered this Article at the time of the Sale and delivery, and will he swear that he charged the customary Price? Pray what is the Customary Price of a Horse. Are not some customarily bot for £100 and some for less than £100.
       I must study how to manage Eb. and Atherton Thayer and Hollis, and Eb. Miller and Faxon. They are meddlers, hinters, and Projectors. I should have made a Motion to the Justice, that either the Defendant or I might be consulted in the settlement of this Affair, and that Miller, Hollis and Thayer who had no concern with it, might not determine it, as they please.—I pray your Honour to silence the Clamour of those who have no Concern with the Matter, that those who have may be heard.
       Capt. Thayer pretends to great Knowledge in the Law. He could not bear to lose the Honor of knowing and telling Mr. Spear, that an Indeb. Ass. could not lie, but that Quantum Meruit could in this Case. He was proud, bragged of it before all the Company, bragged, boasted, was ostentatious of his Knowledge in Law. So many hinting advice, making Proposals, &c., make Confusion.
       O. Pain aims at so many Things, but especially at getting Cash, that he will be distracted. He pursues Cash with all his Hart and soul. He writes well and tells a very droll story, but he is very peevish, fretful, odd tempered. He thinks himself in high favour with the Ladies, but he little thinks how he is blasted sometimes.
      
      
       
        
   
   This is one of only two entries in Jan. 1759 that bear even an indication of the day of the week on which they were written, the next fully dated entry being that of 1 Feb. 1759. The January entries have therefore been placed in two groups but with intervals of space between what may be entries written on different days. A word of caution: since the pages of the MS are loose, it is not always possible to tell with certainty what the original order of the entries was. Their order as printed by CFA is highly arbitrary.


       
       
        
   
   In the MS the words “H.Q. or” have been crossed out but in so halfhearted a way that they provide a key to the name of a girl who courted JA rather more energetically than he courted her. This was Hannah (1736–1826), daughter of Col. Josiah Quincy, who was in 1760 to marry Dr. Bela Lincoln. The initial “O.” stands for a fanciful name that may have been Olinda or Orlinda (Salisbury, Family-MemorialsEdward E. Salisbury, Family-Memorials: A Series of Genealogical and Biographical Monographs, New Haven, 1885; 2 vols. and 1 portfolio., 1:359; JA to Richard Cranch 1759, in Adams Papers).


       
       
        
   
   In the MS this sentence is badly rubbed, and some words have been scored out; the present reading is highly conjectural.


       
       
        
   
   The illegible verb may be “use,” in which case JA meant to write “use reason,” as CFA rendered this passage.


       
       
        
   
   Esther (1738–1810), daughter of Edmund Quincy and Hannah’s first cousin; she married JA’s friend Jonathan Sewall in 1764.


       
       
        
   
   Apparently two initials, now illegible.


       
       
        
   
   Rev. William Smith (1707–1783), Harvard 1725, of Weymouth, who was in 1764 to become JA’s father-in-law.


       
       
        
   
   Venice Preserv’d, a play by Thomas Otway produced and published in London in 1682.


       
       
        
   
   Mary (Cranch) Palmer (d. 1790), wife of Deacon Joseph Palmer of Germantown and sister of JA’s friend Richard Cranch.


       
       
        
   
   Capt. Ebenezer Thayer (1721–1794), son and father of other Ebenezer Thayers, was for many years a Braintree selectman and representative to the General Court. JA disliked him on two counts: he kept a tavern in the Middle Precinct and dabbled in legal practice.


       
      
      

      Tuesday January 1759.
      
      
       Took a ride after Dinner to Gullivers Brook in Milton, returned home. Went over to Deacon Belchers and drank Tea, and in the Evening walked home with O. Strolled by the House down to Mr. Borlands, then back down the farm Lane as far as the Gate, then back, up the Hill, and home. Met Mr. Wibirt at the Coll’s door, went with him to his Lodgings, slept with him and spent all the next day with him, reading the Reflections on Courtship and Marriage, and afternoon the 4 Satires of John Oldham on the Jesuits, and his Satyr on a Woman who by breaking her Engagement had killed his friend, and his Bion, or Lamentation on the Death of the Earl of Rochester, a Pastoral in Imitation of the Greek of Moschus, a Piece as soft, and tender, as his Satyrs are nervous and malignant, or perhaps more properly indignant.
       The other night, the Choice of Hercules came into my mind, and left Impressions there which I hope will never be effaced nor long unheeded. I thought of writing a Fable, on the same Plan, but accommodated, by omitting some Circumstances and inserting others, to my own Case.
       Let Virtue address me—“Which, dear Youth, will you prefer? a Life of Effeminacy, Indolence and obscurity, or a Life of Industry, Temperance, and Honour? Take my Advice, rise and mount your Horse, by the Mornings dawn, and shake away amidst the great and beautiful scenes of Nature, that appear at that Time of the day, all the Crudities that are left in your stomach, and all the obstructions that are left in your Brains. Then return to your Study, and bend your whole soul to the Institutes of the Law, and the Reports of Cases, that have been adjudged by the Rules, in the Institutes. Let no trifling Diversion or amuzement or Company decoy you from your Books, i.e. let no Girl, no Gun, no Cards, no flutes, no Violins, no Dress, no Tobacco, no Laziness, decoy you from your Books. (By the Way, Laziness, Languor, Inattention, are my Bane, am too lazy to rise early and make a fire, and when my fire is made, at 10 o’clock my Passion for knowledge, fame, fortune or any good, is too languid, to make me apply with Spirit to my Books. And by Reason of my Inattention my mind is liable to be called off from Law, by a Girl, a Pipe, a Poem, a Love Letter, a Spectator, a Play, &c.) But, keep your Law Book or some Point of Law in your mind at least 6 Hours in a day. (I grow too minute and lengthy.) Labour to get distinct Ideas of Law, Right, Wrong, Justice, Equity. Search for them in your own mind, in Roman, grecian, french, English Treatises of natural, civil, common, Statute Law. Aim at an exact Knowledge of the Nature, End, and Means of Government. Compare the different forms of it with each other and each of them with their Effects on public and private Happiness. Study Seneca, Cicero, and all other good moral Writers. Study Montesque, Bolinbroke, Vinnius, &c. and all other good, civil Writers, &c.”
       Prat. There is not a Page in Flavels Works without several sentences of Latin. Yet the common People admire him. They admire his Latin as much as his English, and understand it as well.  preached the best sermon that ever I heard. It was plain common sense. But other sermons have no sense at all. They take the Parts of them out of their Concordances and connect them together Hed and Tail.
       How greatly elevated, above common People, and above Divines is this Lawyer. Is not this Vanity, littleness of mind?
       What am I doing? Shall I sleep away my whole 70 Years. No by every Thing I swear I will renounce the Contemplative, and betake myself to an active roving Life by Sea or Land, or else I will attempt some uncommon unexpected Enterprize in Law. Let me lay the Plan and arouse Spirit enough to push boldly. I swear I will push myself into Business. I will watch my Opportunity, to speak in Court, and will strike with surprize—surprize Bench, Bar, Jury, Auditors and all. Activity, Boldness, Forwardness, will draw attention. Ile not lean, with my Elbows on the Table, forever like Read, Swift, Fitch, Skinner, Story, &c. But I’le not forego the Pleasure of ranging the Woods, Climbing Cliffs, walking in fields, Meadows, by Rivers, Lakes, &c., and confine my self to a Chamber for nothing. Ile have some Boon, in Return, Exchange, fame, fortune, or something.
       Here are 2 nights, and one day and an half, spent in a softening, enervating, dissipating, series of hustling, pratling, Poetry, Love, Courtship, Marriage. During all this Time, I was seduced into the Course of unmanly Pleasures, that Vice describes to Hercules, forgetful of the glorious Promises of Fame, Immortality, and a good Conscience, which Virtue, makes to the same Hero, as Rewards of a hardy, toilsome, watchful Life, in the service of Man kind. I could reflect with more satisfaction on an equal space of Time spent in a painful Research of the Principles of Law, or a resolute attempt of the Powers of Eloquence.
       
       But where is my Attention? Is it fixed from sunrise to midnight, on grecian, roman, gallic, british Law, History, Virtue, Eloquence? I dont see clearly The objects, that I am after. They are often out of Sight. Moats, Attoms, feathers, are blown into my Eyes, and blind me. Who can see distinctly the Course he is to take, and the objects that he pursues, when in the midst of a whirl Wind of dust, straws, attoms and feathers.
       Let me make this Remark. In Parson Wibird s Company, Something is to be learned, of human Nature, human Life, Love, Court Ship, Marriage. He has spent much of his Life, from his Youth, in Conversation with young and old Persons of both sexes, maried and unmaried, and therefore has his Mind stuffed with Remarks and stories of human Virtues, and Vices, Wisdom and folly, &c. But his Opinion, out of Poetry, Love, Court ship, Mariage, Politicks, War, Beauty, Grace, Decency &c. is not very valuable. His Soul is lost, in a dronish effeminacy. Ide rather be lost in a Whirlwind of Activity, Study, Business, great and good Designs of promoting the Honour, Grandeur, Wealth, Happiness of Mankind.
       He says he has not Resolution enough to court a Woman. He wants to find one that will charm, conquer him and rouse his spirit. He is like a Turkey, retiring to Roost. She is difficult, looks at several Places, to roost on, before she fixes on any, and when she has fixed on one she stretches her Neck, squats, and changes her Posture several Times before she flies up. This Simile is pretty and humorous enough. He is benevolent, sociable, friendly, and has a pretty Imagination, Wit, some Humour but little grandeur, Strength, Penetration of mind. In short, he has an amiable and elegant, not a great mind. Paine has neither an amiable nor a great Mind. There is too much Malignance, Envy, Conceit and ostentation, in it, to be amiable, and too much Unsteadiness to be great.
       Wibirt exposes very freely to me his Disposition, the past and present state of his mind, his susceptibility of Impressions from Beauty &c., his Being amourous, and inclined to love, his Want of Resolution to Court, his Regard, fondness, for O., his Intimacy and dalliance with her &c. He has if I mistake not a good many half born Thoughts, of courting O.
      
      
       
        
   
   On this sentimental stroll JA and Hannah Quincy walked past her father’s house (on the site of the old Adams Academy building in present Quincy Square) and then down past the house and into the farm that were later to become JA’s own homestead upon his return from Europe twenty-nine years later.


        
   
   “Mr. Borland” was John Borland (1728–1775), who in 1750 had married Anna, daughter of the late Leonard Vassall, a wealthy sugar-planter from the West Indies. Vassall had settled in Boston and built, probably in 1731, a summer home in the northern part of Braintree on the “old coast road” that ran from Boston to Plymouth. His daughter inherited the property, but the Borlands lived here only occasionally, their principal residence being in Cambridge. At the very beginning of the siege of Boston John Borland died. “He lost his life by a fall in attempting to get upon the top of his house [in Boston] to see an expedition to Hog Island” (Jonathan Sewall to Thomas Robie, 7 June 1775, MHS, Procs.Massachusetts Historical Society, Collections and Proceedings., 2d ser., 10 [1895–1896]:412). This circumstance aided his widow, who in 1776 fled with other loyalists to England, to recover her Braintree property at the close of the Revolution; she promptly sold it to her son Leonard Vassall Borland; and in 1787, while still in England, JA bought it through agents in Boston. Thereafter Adamses were to occupy it, expanding the house and dependencies and improving the grounds in each generation, until 1927, when BA, its last occupant, died. In 1946 the family, which had formed the Adams Memorial Association to care for it, presented the homestead, long simply known as “the Old House,” to the United States, and it is now the Adams National Historic Site, 135 Adams Street, Quincy.


        
   
   On the Vassalls and Borlands see NEHGRNew England Historical and Genealogical Register., 17 (1863):56–61, 113–128; Lucius R. Paige, History of Cambridge, Boston, 1877, p. 493, 674–675; Jones, Loyalists of Mass.E. Alfred Jones, The Loyalists of Massachusetts: Their Memorials, Petitions and Claims, London, 1930., p. 41–42. A profusely illustrated historical and descriptive sketch of the Old House was published by HA2, “The Adams Mansion,” Old-Time New England, 19:3–17 (July 1928); an enlarged reprint was issued by the Adams Memorial Association, Quincy, 1935. Also available is an eight-page leaflet, Adams National Historic Site, issued by the National Park Service. There is no substitute, however, for a visit to the homestead itself. No other house in America has been the home of so many successive generations of political and intellectual leaders, and no restored structures and sites can quite compare with originals that have been altered only by time and are still furnished with the possessions of those who lived there.


       
       
        
   
   MS: “me.”


       
       
        
   
   Possibly “Friend Park Parke, Parkes.”


       
       
        
   
   Samuel Fitch (1724–1799), Yale 1742; Boston lawyer and member of JA’s legal “sodality”; loyalist.


       
       
        
   
   The initials “H.Q.” have been deleted in the MS before “O.”


       
      
     